Citation Nr: 1227289	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-37 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder including as a residual of a traumatic head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1970 to December 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  In January 1972, the RO denied service connection for an acquired psychiatric disorder.  The Veteran did not express timely disagreement, and the decision became final.  

2.  In August 1981, the RO reopened the claim but denied service connection for an acquired psychiatric disorder.  On appeal, the Board denied service connection in May 1983, and that decision is final.  

3.  Since May 1983, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

4.  There is credible clear and unmistakable evidence that the Veteran's acquired psychiatric disorder, variously diagnosed as "brain syndrome," inadequate personality, lifelong adaptation problems, psychosis associated with drug dependency, schizophrenia, and mood disorder, pre-existed service, and was not aggravated by service including by head trauma.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 4.13, 4.125, 20.302 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder including as a residual of a traumatic head injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In December 2006, the RO provided a notice that met the requirements.  The notice advised the Veteran of the reason for the previous denial of his claim and that new and material evidence was required.  The notice informed the Veteran of all elements necessary to substantiate a claim for service connection and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The RO obtained the results of an examination associated with the award of benefits by the Social Security Administration.  VA has also obtained a neurological examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army trainee.  He volunteered for and was honorably discharged for a disability determined by an Army medical evaluation board to have existed prior to service.   He contends that the disability was caused by a traumatic head injury in service.  

Reopening a Final Disallowed Claim 

In an enlistment medical history questionnaire, the Veteran reported that he experienced symptoms of nervousness and checked both yes and no to a history of a head injury.  However, he denied any previous inpatient mental health treatment and did not report the nature, date, treatment, or residuals of the head injury.  The examining physician noted no head or psychiatric abnormalities and found the Veteran qualified for enlistment. 

After six weeks of service in recruit training, the Veteran departed his base on unauthorized absence starting in early July 1970.  After one month at home, his parents sought treatment for unusual behavior that the Veteran attributed to flashbacks from the use of hallucinogenic drugs for several months.  The Veteran was returned to military control and treated at two military hospitals.  Records were obtained from private medical facilities that showed pre-service hospitalization and psychiatric treatment following the abuse of hallucinogenic materials.  He was diagnosed with an adjustment reaction with sociopathic trends.  During the first period of military treatment in August and September 1970, the attending physicians at two hospitals provided extensive clinical examination and diagnosed "acute brain syndrome" from injection of various drugs, flashbacks from the use of hallucinogens, antisocial behavior from a sociopathic personality disorder, and advised further evaluation for schizophrenia.  The records of interviews with the Veterans and clinical assessments are completely silent for any traumatic head injury.  The Veteran was returned to his military unit pending separation from the Army.  He was still experiencing flashback episodes. 

The Veteran again departed on unauthorized absence and in October 1970 was again apprehended and treated at the same two military hospitals.  Examiners noted no reports by the Veteran or physical injuries including head trauma.  One attending physician changed the diagnosis to severe sociopathic personality.  A letter was obtained from a private physician who had treated the Veteran prior to service while he was committed to a state hospital.  The physician noted that the Veteran had been sniffing glue for extended periods of time, missing school, and arrested for property crimes.  He had been diagnosed with personality disorder, character defects, and sociopathic personality with withdrawal feature and drug dependence.  An Army medical evaluation board diagnosed severe psychosis associated with drug dependency with no neurological disease.  The board determined that the Veteran did not meet the medical standards for enlistment at the outset and did not meet the standards for retention.  The Veteran petitioned for a disability discharge and acknowledged that the disability existed prior to service.  There was no report by the Veteran or clinical observation at any time of a head injury.  

In October 1971, the Veteran submitted a claim for service connection for a nervous condition, referring to the military treatment noted above.  He made no mention of a head injury.  In January 1972, the RO denied service connection because the Veteran's psychosis was caused by drug dependency due to his own misconduct.  

Additional medical evidence of the Veteran's psychiatric symptoms was received including the results of VA examinations in February and June 1979.   The examiners continued to note histories provided by the Veteran of continued substance abuse and recurrent episodes of intoxication.  The records are silent for any reports of a head injury in service.  In August 1981, the RO reopened the claim but denied service connection finding that the Veteran's psychosis existed prior to service and was not aggravated by service.  In May 1983, the Board denied service connection for the same reasons.  The Veteran did not express timely disagreement with the 1972 RO decision, and that decision and the 1983 Board decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  

In August 2003, the RO denied the Veteran's petition to reopen the claim because no new and material evidence had been received.  The RO also denied two other issues.  In August 2004, the Board received the Veteran's "Appeal to the Board of Veterans' Appeals (VA Form 9) in which he expressed timely disagreement with a statement of the case (SOC).  As no SOC had been issued, the Board presumes the disagreement was with the August 2003 RO decision.  The Board forwarded the document to the RO in September 2004, but no further adjudication was performed.  As it is not clear whether the August 2003 claim is final, the Board will resolve all doubt in favor of the Veteran and will consider all evidence received since the last final disallowed claim in 1983.   

The RO received another petition to reopen a claim for service connection for a mental disorder in December 2006.  The Veteran specifically noted that he was submitting new and material evidence, suggesting that the claimed mental disorder was the same as was previously considered.  He noted that he was told while in treatment at a military hospital in 1970 that he was diagnosed with schizophrenia and memory loss.  The Veteran reported that he sustained trauma to his head after being "knocked off a truck," was told to go to a hospital, but was confused and never went to get treatment.  Another soldier had to escort him back to his unit.  The Veteran did not explain whether his mental disorder diagnosis occurred before or after the trauma or whether any treating clinician after the trauma associated the mental disorder with the contended head trauma.  

In correspondence in December 2006, the RO advised the Veteran of the determination that his claim for service connection for schizophrenia was the same as was formerly claimed as a psychosis and nervous condition.  The RO explained the reason for the previous denials and the requirements for new and material evidence.  The RO also informed the Veteran of all five elements necessary to substantiate a claim for service connection and VA's and the Veteran's respective responsibilities to assist in obtaining new and material evidence. 

In June 2007, the RO declined to reopen a claim for service connection for psychosis associated with drug dependency.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since May 1983, the RO received the following evidence: a report of an intellectual and personality screening performed for the Social Security Administration (SSA) in March 1985, VA compensation and pension examinations in March 1989 and October 2008; six lay statements from family members in April 1985 and one statement from a brother in December 2006; records of private medical care from 1994 to 2002 including treatment following several motor vehicle accidents, records of private hospital inpatient treatment in March 2004, records of VA outpatient treatment from September 2000 to June 2006, statements from the Veteran in April and May 2003 and May 2008, the Veteran's statement and petition to reopen the claim in December 2006, and his statement of appeal in November 2008.    

In August 2003 and June 2007, the RO declined to reopen a claim for service connection for psychosis associated with drug dependency.  In November 2008, the RO separately denied service connection for headaches as a residual of a head injury in service, and that decision is not before the Board on appeal.  

In a July 2012 brief, the Veteran's representative contended that the RO improperly adjudicated the claim as one for "psychosis associated with drug dependency" which the Veteran did not claim and therefore the December 2006 notice letter and all subsequent determinations were faulty.  The representative noted that service connection for headaches was denied but not the claimed head trauma itself.    However, the symptoms of headaches have been adjudicated without timely disagreement.  

The representative contends that the Veteran's mental incapacitation from being struck on the head is a new claim because it arises from a new theory of causation: head injury rather than drug abuse.  However, the plain language of the Veteran's December 2006 petition was to "reopen a claim for a mental disorder with new and material evidence."  The Veteran mentioned his then-current diagnosis of schizophrenia and memory loss and contended that the disorders were caused by head trauma from falling from a truck.  Over the entire medical history, examiners and clinicians have offered several different psychiatric diagnoses but for the same constellation of symptoms.  Therefore, the Board concludes that the current symptoms, diagnoses, and claim are for the same acquired psychiatric disorder based on the same basis as when last decided on the merits albeit with a newly identified event in service and theory of causation.   Therefore, the Board concludes that new and material evidence supporting this event and theory is necessary to reopen the claim for the same acquired psychiatric disorder.  

The Board concludes that evidence received since the last final disallowance of the claim in 1983 is new as it had not been considered by adjudicators.  The records from the SSA screening, private and VA medical care from 1994 to 2006 and private inpatient care in 2004, the six family member statements and the Veteran's statements in 2003 and 2008 are not material as they address unrelated medical disorders or injuries or then-current psychiatric symptoms and financial status.  These records do not address the onset or aggravation of his mental disorders or the occurrence and treatment for a head injury.  Notably, the Veteran did sustain head and neck injuries in motor vehicle accidents and a fall from a ladder in the 1990s and 2000s.  

The Board concludes that the VA compensation and pension examinations in 1989 and 2008 are material in that the examiners provided clinical observations regarding neurological symptoms and function.  The brother's 2006 statement is material because he reported observations of the Veteran's mental health and behavior before and after service.  The Veteran's December 2006 claim, November 2008 appeal, and associated statements are material because they report the occurrence of a head injury in service.  Lay statements are presumed credible for the purposes of new and material evidence analysis.  Therefore, as some new and material evidence has been received, and to this extent only, the Board grants the petition to reopen the claim and will adjudicate the claim on the merits.  


Service Connection

While a decision to reopen and a decision on the merits are two separate issues, they are both part of the same claim, and thus it is within the Board's authority to simultaneously adjudicate both issues.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993).   The Court held, "It is axiomatic that claimants do not submit claims merely for the reopening of their previously and finally denied claims.  Rather, they submit claims for VA benefits, which, in cases of previously and finally decided claims, implicate both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits."   After reopening a claim, the Board is within its authority to decide the merits of the case so long as either the Board considers whether the appellant was given notice of evidence needed to substantiate his claim and an opportunity to submit that evidence, or it is apparent that the appellant is not prejudiced by any notice failure.   Id. at 393.

In this case, the Veteran identified an occurrence in service and was given notice and offered the opportunity to present supporting evidence in correspondence from the RO in December 2006.  The RO referred to the mental disorder as schizophrenia, the same diagnosis used by the Veteran, noting that his disorder had been previously diagnosed or claimed generally as a psychosis or nervous condition.  In the notice, the RO did not suggest that the claim was limited to causation by drug addiction but only that the Veteran must submit evidence of incurrence, causation, or aggravation in service.  The Veteran was afforded a neurologic examination to investigate his report of a head injury.  Even though the examiner assessed the report in conjunction with symptoms of headache, the examiner's observations are relevant to the medical history.  Therefore, the Board concludes that the Veteran had notice and actual knowledge of the evidence necessary to substantiate his claim.  The Board will proceed with adjudication on the merits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For Veterans who served for at least 90 days during a period of war, certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In a medical history questionnaire as part of an enlistment physical examination performed at an entry station in May 1970, the Veteran reported a history of "nervous trouble" but denied any substance abuse or previous inpatient mental health treatment.  The examiner noted no psychiatric abnormalities and did not comment on the Veteran's reported nervous symptoms.  The Veteran served approximately six weeks of recruit training before departing on unauthorized absence.  The remainer of his service was either absence or hospitalization.  The file contains clear and unmistakable evidence of pre-service private mental health treatment.  The records were obtained by military clinicians and considered in conjunction with substantial observation, diagnoses, and treatment in four periods of hospitalization.  Therefore, as the Veteran reported a history of prior "nervous" symptoms and denied prior impatient treatment that was later shown in records of this treatment prior to service, the Board concludes that there is clear and unmistakable evidence that the Veteran was not in sound psychiatric health at the time of entry on active duty and was experiencing hallucinations and adjustment reaction as a result of the use of hallucinogenic substances. 

During service, the Veteran underwent extensive psychiatric and neurologic assessments in four military hospitals and by a military medical evaluation board.  The records are completely silent for any reports by the Veteran, acute symptoms, or treatment for head trauma.  The medical board specifically found no neurological disease.  Although a fall from a truck during recruit training may have occurred, there was no immediate or any follow-up treatment.  There was no evidence of any externally observed symptoms consistent with a fall on any of the hospital admission examinations.  The Veteran contends that he could not find the medical aid station at the time of the fall.  The Veteran did not report this occurrence to any examiners in service or after service.  He made this contention only to adjudicators in December 2006 after years of psychiatric treatment and offered no medical evidence that a head injury caused any of his symptoms in or after service.   A VA examiner in October 2008 noted a review of the claims file including the service records and acknowledged the Veteran's report of falling from a military laundry truck in July or August 1970.  However, service records showed that the Veteran went on unauthorized absence in early July and was apprehended and hospitalized in August 1970.   The examiner noted that trauma- related headaches are prevalent immediately after the trauma and do not worsen over time.  Brain scans and electrodiagnostic studies in January 1979 were normal.  The VA neurological examination in 2008 was also normal.  The Board concludes that his report of sustaining a head injury is not credible because there was no evidence of associated external symptoms of a fall, immediate treatment, or report of trauma symptoms to military examiners, and no mention of the trauma to any of many post-service examiners assessing his mental and neurologic symptoms until December 2006.   

Regarding aggravation of a pre-existing mental health disorder in service, the Board considered the Veteran's brother's statement in December 2006 that there was something visibly wrong with the Veteran after he was discharged from service.  He stated that the Veteran no longer socialized with friends as he had done prior to enlisting in the Army.  However, the brother made no mention of the pre-service treatment for behavioral and substance abuse symptoms and his statements suggesting no symptoms prior to service are not credible because they are not consistent with the private hospital records of treatment in 1968.  Those records showed that the Veteran had been in trouble with the law four times since the age of 13, was committed to a correctional reform school for several months, and had an extended history of substance abuse prior to service.   The Board closely examined this report in comparison to the four military hospital evaluations and concludes that there is clear and unmistakable evidence that the Veteran's psychiatric disorder was not aggravated by the six weeks of military activity.  On the contrary, the medical evaluation board found that the Veteran had a long history of a primitive personality disorder and substance abuse and actually experienced some improvement with treatment in service, though not sufficient for retention in the Army.  One examiner noted that the Veteran enlisted with an unrealistic expectation that he would "straighten himself out."  Multiple examiners attributed the severity of the symptoms to substance abuse and intoxication and not to any "stress products" imposed by any aspect of military service.  The board found that the Veteran was mentally competent for pay purposes and to understand the discharge proceedings which the Veteran acknowledged without objection.  The Board concludes from this evidence that any episodic exacerbation of the pre-service disorder was caused by repeated substance abuse that was misconduct.  No examiner considered the substance abuse as self- treatment for the disorder.  

The Board considered whether an additional VA examination and opinion is required to assess whether the psychiatric disorder was caused by a head injury.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Board concludes that the Veteran's report of a head injury in service is not credible.  Service treatment records are entirely silent for any signs or residuals of a head injury.  Neurologic examinations in 1979 and 2008 were normal with no noted residuals of a head injury.  Although the Veteran suggested that the injury was responsible for his disorder, the Board concludes that the injury did not occur nor is the Veteran competent to provide an opinion on the origin of his disorder.  Many competent examiners concluded that the disorder was a personality abnormality combined with a psychosis and exacerbated by substance abuse.  Therefore, the medical evidence of record is sufficient and the criteria for another VA examination have not been met.  

The Board concludes that service connection for an acquired psychiatric disorder (variously diagnosed as "brain syndrome," inadequate personality, lifelong adaptation problems, psychosis associated with drug dependency, schizophrenia, and mood disorder) is not warranted as there is clear and unmistakable evidence that the disorder pre-existed service and was not aggravated by service or caused by head trauma.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a final disallowed claim for service connection for an acquired psychiatric disorder is granted. 

Service connection for an acquired psychiatric disorder is denied.  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


